                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


JEREMIAH M. CROTTS,                          )
          Plaintiff,                         )
                                             )
          v.                                 )
                                             )             JUDGMENT
ANDREW SAUL,                                 )
Commissioner of Social Security              )
Administration,                              )             Case No. 5:18-CV-483-KS
              Defendant.                     )
                                             )




Decision by Court.

This action came before United States Magistrate Judge Kimberly A. Swank for consideration of the
parties’ cross motions for judgment on the pleadings.

IT IS ORDERED, ADJUDGED AND DECREED the Plaintiff’s Motion for Judgment on the
Pleadings [DE-24] is GRANTED, Defendant’s Amended Motion for Judgment on the Pleadings
[DE-33] is DENIED and the case is REMANDED to the Commissioner pursuant to sentence four
of 42 U.S.C. § 405(g) for further consideration.



This judgment filed and entered on May 26, 2020, with electronic service upon:

Stephen Camak, Counsel for Plaintiff
Mark Goldenberg, Counsel for Defendant



                                             PETER A. MOORE, JR.
                                             CLERK, U.S. DISTRICT COURT



DATE: May 26, 2020                           /s/ Shelia Foell
                                             (By): Shelia Foell, Deputy Clerk of Court



          Case 5:18-cv-00483-KS Document 37 Filed 05/26/20 Page 1 of 1
